DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 63/010,041 filed on April 14, 2020, under 35 U.S.C. 119(e) is acknowledged.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.  

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s amendment of April 18, 2022, hereinafter “Reply”, submitted/entered with filing of request for continued examination (RCE) of May 18, 2022 after the Final Rejection of February 18, 2022, hereinafter “Final Rejection”.  Claims 1, 4-6, 11, 15, and 20 have been amended, claims 2-3, 7-9, 17, and 19 have been cancelled, and claims 21-27 have been added.  Claims 1, 4-6, 10-16, 18, and 20-27 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	The amendments to the claims have not addressed the claim objections of the Final Rejection.  Accordingly, the claim objections of the Final Rejection have been maintained.  Please also refer to additional claim objections below, some of which are due to the amendments to the claims.
(2)	Applicant’s arguments with respect to independent claims 1, 6, and 15 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details.  

Claim Objections
Claims 1, 5-6, 13, and 15-16 are objected to because of the following informalities: 
In claim 1, line 5, “a power management circuit capable of configuring power” may be amended for clarity to avoid ambiguity because the term “capable” only denotes that a power management circuit is able to configure power but the claim does not positively recite that a power management circuit configures power.  For example, the claim may be amended to “a power management circuit for configuring power”.  (Emphasis added.)
In claim 1, line 5, “configuring power” may be amended to “configuring a power” to correct a grammatical error.  (Emphasis added.)
In claim 1, line 8, “a valid power management signal” may be amended to “the valid power management signal” to follow proper antecedent basis.  (Emphasis added.)
In claim 1, lines 9-11, “the power management signal” may be amended to “the valid power management signal” to follow proper antecedent basis.  (Emphasis added.)
In claim 5, lines 3-4, “disabling power to at least a portion of the storage device” may be amended to “disabling the power to the at least the portion of the storage device” to follow proper antecedent basis.  (Emphasis added.)
In claim 16, lines 1-2, “wherein configuring … disabling the power to the at least a portion” may be amended to “wherein the configuring … disabling the power to the at least the portion” to follow proper antecedent basis.  (Emphasis added.)
Other claims (e.g., claim 5, line 3; claim 6, lines 5 and 12-15; claim 13, line 2; claim 15, lines 5 and 8-10; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6, 15-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”, and Pillai et al. (US 2021/0026560 A1), hereinafter “Pillai”.

Regarding claim 1, Lim teaches:
A storage device comprising: 
a connector comprising a first pin (FIGs. 1, 14; “[0040] … Connection terminals may be disposed on at least one of a top surface and a bottom surface of the connector 102”; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [first pin] may be used to receive the power disable signal PWDIS”); 
a detector circuit configured to detect a valid power management signal received on the first pin (FIGs. 1, 15-16; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [first pin] may be used to receive the power disable signal PWDIS [valid power management signal]”; “[0120] … the storage device 100 may detect assertion of the power disable signal PWDIS [valid power management signal]”; “[0124] … The power reset logic 150 is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; a detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4); and 
a power management circuit capable of configuring power to at least a portion of the storage device based, at least in part, on the detector circuit detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof);
wherein the detector circuit is configured to detect a valid power management signal by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal; and
wherein:
the connector further comprises a second pin (FIGs. 1-3, 14; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; a second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe); and 
the storage device is configured to operate in a first power management mode based, at least in part, on a state of the second pin (FIGs. 1-3, 14-16; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0119] … In the SATA communication type, a power disable signal PWDIS may be received through the 38th connection terminal 38. In the PCIe communication type, the 28th connection terminal 28 may be used to receive the power disable signal PWDIS”; [0124]; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140”; the second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe; depending on a selection [state] of the second pin to select a SATA communication type or a PCIe communication type, a first power management mode is considered be a mode that is determined based on a power disable signal PWDIS that may be received through the 38th connection terminal 38 in the SATA communication type or the 28th connection terminal 28 may be used to receive the power disable signal PWDIS in the PCIe communication type); and
wherein:
the storage device further comprises a nonvolatile memory; and  
the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory.  

Lim does not teach wherein the detector circuit is configured to detect a valid power management signal by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal; and wherein: the storage device further comprises a nonvolatile memory; and the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory.

However, Karthikeyan teaches:
wherein the detector circuit is configured to detect a valid power management signal by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal (FIGs. 1B, 5A; “[0038] The controller 115 can further include a power disable connector (PWDIS) monitor 113 (or PWDIS_CONN monitor) [detector circuit] to detect a voltage level of the PWDIS signal [valid power management signal] from the bus connector 124”; “[0060] With reference to FIG. 5A, at operation 510, the processing logic monitors a status of a power disable (PWDIS) signal [valid power management signal] of the bus connector 124 while the PWDIS signal [valid power management signal] is at a high voltage level [first power management state]. … At operation 515, the processing logic determines whether the PWDIS signal [valid power management signal] has transitioned to a low voltage level [second power management state]”); and  
wherein:
the storage device further comprises a nonvolatile memory (FIG. 2; “[0031] … the local memory 119 [nonvolatile memory] can include memory registers storing memory pointers, fetched data, etc. The local memory 119 [nonvolatile memory] can also include read-only memory (ROM)”); and  
the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Karthikeyan to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a system that includes a memory device and a power disable circuit coupled to a bus connector and to power circuitry adapted to power on and off the memory device of Karthikeyan.  Doing so with the device of Lim would provide an ability to remotely power off and/or power off and then power back on (e.g., cycle power) of a memory sub-system.  (Karthikeyan, [0018])

The combination of Lim does not teach the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory.

However, Pillai teaches:
the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory (FIGs. 1-4; [0024]-[0025]; “[0026] … The memory 104 [storage device] may be, for example, a serial flash memory having a feature by which the memory 104 [storage device] is selectably operable in one of a single-bit I/O mode and a plural-bit (e.g., quad-bit) I/O mode [first type of device]. As described below, the memory 104 [storage device] bit operates in the I/O mode indicated by bit settings [state] in a configuration register 108 [nonvolatile memory]”; Note that the memory 104 [storage device] is selectably operable in a single-bit I/O mode or a plural-bit (e.g., quad-bit) I/O mode [first type of device], where the I/O mode is indicated by bit settings [state] in a configuration register 108 [nonvolatile memory]).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Pillai to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a memory device that communicates data and commands with a host of Pillai.  Doing so with the device of Lim would improve performance for a serial flash memory device to communicate with a host device by enabling or selecting a plural-bit serial input/output (I/O) mode in a serial memory device instead of a single-bit serial I/O mode.  (Pillai, [0001])

	Regarding claim 5, the combination of Lim teaches the storage device of claim 1.

Lim further teaches:
wherein: 
the first pin comprises a power disable pin (FIGs. 1, 15-16; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [first pin] may be used to receive the power disable signal PWDIS”); and 
the power management circuit is capable of disabling power to at least a portion of the storage device based on the detector circuit detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 [power management pin] corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block [disabling] the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof).  

Regarding claim 6, Lim teaches:
A storage device comprising: 
a connector comprising a first pin (FIGs. 1, 14; “[0040] … Connection terminals may be disposed on at least one of a top surface and a bottom surface of the connector 102”; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [first pin] may be used to receive the power disable signal PWDIS”); 
a nonvolatile memory; 
a power management circuit arranged to configure power to at least a portion of the storage device based on determining a first state of a power management configuration portion of the nonvolatile memory, wherein the power management configuration portion of the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof); and  
a detector circuit configured to:
detect a valid power management signal received on the first pin by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal (FIGs. 1, 15-16; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [first pin] may be used to receive the power disable signal PWDIS [valid power management signal]”; “[0120] … the storage device 100 may detect assertion of the power disable signal PWDIS [valid power management signal]”; “[0124] … The power reset logic 150 is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; a detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4); and
disable power to at least a portion of the storage device based, at least in part, on the detector circuit detecting the valid power management signal (FIGs. 1, 15-16; “[0120] … Referring to FIGS. 1 and 15, in operation S310, the storage device 100 may detect assertion of the power disable signal PWDIS [valid power management signal]. If the power disable signal PWDIS [valid power management signal] is determined as being activated, in operation S320, the storage device 100 may perform the power reset. The power reset may include an operation of blocking power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130 for a predetermined time duration, and the auxiliary circuit 140 and resuming supplying of the power later”; the portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof, to which the power reset may include an operation of blocking power supplied if the power disable signal PWDIS [valid power management signal] is determined as being activated in operation S320 of FIG. 15); 
wherein:
the connector further comprises a second pin (FIGs. 1-3, 14; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; a second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe); and
the storage device is configured to operate in a first power management mode based, at least in part, on a state of the second pin (FIGs. 1-3, 14-16; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0119] … In the SATA communication type, a power disable signal PWDIS may be received through the 38th connection terminal 38. In the PCIe communication type, the 28th connection terminal 28 may be used to receive the power disable signal PWDIS”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140”; the second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe; depending on a selection [state] of the second pin to select a SATA communication type or a PCIe communication type, a first power management mode is considered be a mode that is determined based on a power disable signal PWDIS that may be received through the 38th connection terminal 38 in the SATA communication type or the 28th connection terminal 28 may be used to receive the power disable signal PWDIS in the PCIe communication type).  

Lim does not teach a nonvolatile memory; a power management circuit arranged to configure power to at least a portion of the storage device based on determining a first state of a power management configuration portion of the nonvolatile memory, wherein the power management configuration portion of the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory; a detector circuit configured to: detect a valid power management signal received on the first pin by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal.  

However, Karthikeyan teaches:
a nonvolatile memory (FIG. 2; “[0031] … the local memory 119 [nonvolatile memory] can include memory registers storing memory pointers, fetched data, etc. The local memory 119 [nonvolatile memory] can also include read-only memory (ROM)”);  
a power management circuit arranged to configure power to at least a portion of the storage device based on determining a first state of a power management configuration portion of the nonvolatile memory, wherein the power management configuration portion of the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory  (FIG. 2; [0039]; “[0040] With reference to FIG. 2, at operation 202, processing logic performs a cold power on, e.g., an initial power up of the memory sub-system 110 [storage device] … At operation 208, the processing logic [power management circuit] checks on PWDIS identification bits [power management configuration portion] from the controller 115, e.g., that can be stored in a local register or the local memory 119 [nonvolatile memory]. The PWDIS identification bits [power management configuration portion] can indicate whether PWDIS protocol is supported [first state] and, if supported, enabled”; “[0041] If PWDIS is supported [first state], at operation 214, the processing logic [power management circuit] determines whether PWDIS has been enabled, e.g., depending on a state of the PWDIS identification bits [power management configuration portion]”; “[0042] If PWDIS is enabled (operation 214) or is always enabled (operation 216), at operation 220, the processing logic [power management circuit] enables PWDIS signal monitoring … at operation 230A, the processing logic [power management circuit] sends a GPIO (or other enablement) signal to enable the power disable circuit 150”);
a detector circuit configured to:  (FIGs. 1B, 5A; “[0038] The controller 115 can further include a power disable connector (PWDIS) monitor 113 (or PWDIS_CONN monitor) [detector circuit] to detect a voltage level of the PWDIS signal from the bus connector 124”)
detect a valid power management signal received on the first pin by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal (FIGs. 1B, 5A; “[0038] The controller 115 can further include a power disable connector (PWDIS) monitor 113 (or PWDIS_CONN monitor) [detector circuit] to detect a voltage level of the PWDIS signal [valid power management signal] from the bus connector 124 [first pin]”; “[0060] With reference to FIG. 5A, at operation 510, the processing logic monitors a status of a power disable (PWDIS) signal [valid power management signal] of the bus connector 124 [first pin] while the PWDIS signal [valid power management signal] is at a high voltage level [first power management state]. … At operation 515, the processing logic determines whether the PWDIS signal [valid power management signal] has transitioned to a low voltage level [second power management state]”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Karthikeyan to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a system that includes a memory device and a power disable circuit coupled to a bus connector and to power circuitry adapted to power on and off the memory device of Karthikeyan.  Doing so with the device of Lim would provide an ability to remotely power off and/or power off and then power back on (e.g., cycle power) of a memory sub-system.  (Karthikeyan, [0018])

The combination of Lim does not teach wherein the power management configuration portion of the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory.  

However, Pillai teaches:
wherein the power management configuration portion of the nonvolatile memory is arranged to configure the storage device as a first type of device base, at least in part, on a state of the nonvolatile memory (FIGs. 1-4; “[0024] … When the flash memory device initially powers up, the QE bit [power management configuration portion] of the configuration register may be set to a default value of, for example, “0”, indicating that the flash memory device is operable in the single-bit I/O mode. If a “1” [state] is subsequently written to the QE bit [power management configuration portion], the flash memory device may respond by becoming operable in the quad-bit I/O mode.”; [0025]; “[0026] … The memory 104 [storage device] may be, for example, a serial flash memory having a feature by which the memory 104 [storage device] is selectably operable in one of a single-bit I/O mode and a plural-bit (e.g., quad-bit) I/O mode [first type of device]. As described below, the memory 104 [storage device] bit operates in the I/O mode indicated by bit settings [state] in a configuration register 108 [nonvolatile memory]”; Note that the memory 104 [storage device] is selectably operable in a single-bit I/O mode or a plural-bit (e.g., quad-bit) I/O mode [first type of device], where the I/O mode is indicated by bit settings [state] in a configuration register 108 [nonvolatile memory]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Pillai to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a memory device that communicates data and commands with a host of Pillai.  Doing so with the device of Lim would improve performance for a serial flash memory device to communicate with a host device by enabling or selecting a plural-bit serial input/output (I/O) mode in a serial memory device instead of a single-bit serial I/O mode.  (Pillai, [0001])

Regarding claim 15, Lim teaches:
A method comprising: 
coupling a storage device to a host through a connector (FIG. 1; “[0040] The connector 102 may provide connection between the storage device 100 and an external host device”); 
detecting a valid power management signal received from the host at the storage device through the connector (FIGs. 1, 15-16; [0040], supra; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS [valid power management signal]”; the power disable signal PWDIS [valid power management signal] is received an external host device through the 28th connection terminal 28 [power management pin]); and 
configuring power to at least a portion of the storage device based, at least in part, on detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof);
wherein the detecting the valid power management signal comprises detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal;
configuring the storage device as a first type of device base, at least in part, on a state of a nonvolatile memory; and
configuring the storage device to operate in a first power management mode based, at least in part, on a state of a mode signal received from the host at the storage device through the connector (FIGs. 1-3, 12, 14-16; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0060] The connector 102 may be configured to support two or more communication protocols such as the SATA and the PCIe”; “[0109] Referring to FIG. 12, the host device 1000 c may include dual-port control logic 1300 and a switch 1400”; “[0119] … In the SATA communication type, a power disable signal PWDIS may be received through the 38th connection terminal 38. In the PCIe communication type, the 28th connection terminal 28 may be used to receive the power disable signal PWDIS”; [0124]; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140”; the second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection of a communication protocol support mode to enable a communication protocol including the SATA communication protocol or the PCIe communication protocol; depending on a selection [state] of a signal on the second pin to select a SATA communication type or a PCIe communication type, a first power management mode is considered be a mode that is determined based on a power disable signal PWDIS that may be received through the 38th connection terminal 38 in the SATA communication type or the 28th connection terminal 28 may be used to receive the power disable signal PWDIS in the PCIe communication type).  

Lim does not teach wherein the detecting the valid power management signal comprises detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal; configuring the storage device as a first type of device base, at least in part, on a state of a nonvolatile memory.

However, Karthikeyan teaches:
wherein the detecting the valid power management signal comprises detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal;  (FIGs. 1B, 5A; “[0038] The controller 115 can further include a power disable connector (PWDIS) monitor 113 (or PWDIS_CONN monitor) [detector circuit] to detect a voltage level of the PWDIS signal [valid power management signal] from the bus connector 124”; “[0060] With reference to FIG. 5A, at operation 510, the processing logic monitors a status of a power disable (PWDIS) signal [valid power management signal] of the bus connector 124 while the PWDIS signal [valid power management signal] is at a high voltage level [first power management state]. … At operation 515, the processing logic determines whether the PWDIS signal [valid power management signal] has transitioned to a low voltage level [second power management state]”)
configuring the storage device as a first type of device base, at least in part, on a state of a nonvolatile memory.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Karthikeyan to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a system that includes a memory device and a power disable circuit coupled to a bus connector and to power circuitry adapted to power on and off the memory device of Karthikeyan.  Doing so with the device of Lim would provide an ability to remotely power off and/or power off and then power back on (e.g., cycle power) of a memory sub-system.  (Karthikeyan, [0018])

The combination of Lim does not teach configuring the storage device as a first type of device base, at least in part, on a state of a nonvolatile memory.

However, Pillai teaches:
configuring the storage device as a first type of device base, at least in part, on a state of a nonvolatile memory (FIGs. 1-4; [0024]-[0025]; “[0026] … The memory 104 [storage device] may be, for example, a serial flash memory having a feature by which the memory 104 [storage device] is selectably operable in one of a single-bit I/O mode and a plural-bit (e.g., quad-bit) I/O mode [first type of device]. As described below, the memory 104 [storage device] bit operates in the I/O mode indicated by bit settings [state] in a configuration register 108 [nonvolatile memory]”; Note that the memory 104 [storage device] is selectably operable in a single-bit I/O mode or a plural-bit (e.g., quad-bit) I/O mode [first type of device], where the I/O mode is indicated by bit settings [state] in a configuration register 108 [nonvolatile memory]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Pillai to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a memory device that communicates data and commands with a host of Pillai.  Doing so with the device of Lim would improve performance for a serial flash memory device to communicate with a host device by enabling or selecting a plural-bit serial input/output (I/O) mode in a serial memory device instead of a single-bit serial I/O mode.  (Pillai, [0001])

	Regarding claim 16, the combination of Lim teaches the method of claim 15.
	
Lim further teaches:
wherein configuring power to at least a portion of the storage device comprises disabling the power to the at least a portion of the storage device (FIGs. 1, 15-16; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 may block [disabling] the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof).  

Regarding claim 21, the combination of Lim teaches the storage device of claim 1.

Lim further teaches:
wherein the first pin comprises a power management pin (FIGs. 1, 14; [0040]; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [first pin] may be used to receive the power disable signal PWDIS”).

Regarding claim 24, the claimed device comprises the same steps or elements as those in claim 21.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 21 above.

Regarding claim 22, the combination of Lim teaches the storage device of claim 1.

Lim further teaches:
wherein the second pin comprises a mode pin (FIGs. 1-3, 14; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0060] The connector 102 may be configured to support two or more communication protocols such as the SATA and the PCIe”; the second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection of a communication protocol support mode including the SATA communication protocol or the PCIe communication protocol).
Regarding claim 25, the claimed device comprises the same steps or elements as those in claim 22.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 22 above.

Regarding claim 23, the combination of Lim teaches the storage device of claim 22.

Lim further teaches:
wherein the mode pin comprises a port enable pin (FIGs. 1-3, 14; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0060] The connector 102 may be configured to support two or more communication protocols such as the SATA and the PCIe”; the second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection of a communication protocol support mode to enable a communication protocol including the SATA communication protocol and the PCIe communication protocol).
Regarding claim 26, the claimed device comprises the same steps or elements as those in claim 23.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 23 above.

Regarding claim 27, the combination of Lim teaches the method of claim 15.

Lim further teaches:
wherein the mode signal comprises a port enable signal (FIGs. 1-3, 14; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0060] The connector 102 may be configured to support two or more communication protocols such as the SATA and the PCIe”; the second pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection of a communication protocol support mode to enable a communication protocol including the SATA communication protocol or the PCIe communication protocol; a selection using a signal on the second pin is considered to be used to enable a SATA communication type or a PCIe communication type).

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”, and Pillai et al. (US 2021/0026560 A1), hereinafter “Pillai”, as applied to claim 6 above, and further in view of Liu (US 2021/0224158 A1), hereinafter “Liu”.

	Regarding claim 12, the combination of Lim teaches the storage device of claim 6.

The combination of Lim does not teach wherein the power management circuit is configured to operate in a second power management mode based on determining a second state of the nonvolatile memory.

However, Liu teaches:
wherein the power management circuit is configured to operate in a second power management mode based on determining a second state of the nonvolatile memory (FIGs. 1, 3; “[0026] … When the power management circuit 120 does not receive the normal signal GOOD from the SSD controller 110 within the predetermined time T(G), the powers supplied to the SSD controller 110, the non-volatile memory 140, and the reset circuit 150 can be stopped immediately or after a buffer time T(restore). Then, the powers are resupplied to the SSD controller 110 and the reset circuit 150. However, the power supplied to the non-volatile memory 140 is stopped, or power mask is performed on the non-volatile memory 140. The SSD controller 110 can preferably complete the execution of the ROM code within the first buffer time T(R) after the power is supplied to the SSD controller 110. Since no power is supplied to the non-volatile memory 140, the non-volatile memory 140 is inoperable. The SSD controller 110 cannot read the boot code/boot loader within the second buffer time T(B). Therefore, the SSD controller 110 stays in the ROM mode. In addition, the power management circuit 120 can also supply power to the non-volatile memory 140 after the second buffering time T(B), so that the SSD controller 110 stays in the ROM mode, but the non-volatile memory 140 can be operated normally”; a second power management mode is considered to be a mode when the data storage device 10 operates after an initialization period as shown in FIG. 3; a second state of the non-volatile memory 140 is considered to be a state when there is no power supplied to the non-volatile memory 140 and the non-volatile memory 140 is inoperable after the initialization period).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time based on loading and executing firmware from a non-volatile memory during an initialization period.  Doing so with the device of Lim would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

Regarding claim 13, the combination of Lim teaches the storage device of claim 12.

Liu further teaches:
wherein, in the second power management mode, the power management circuit disables power to at least a portion of the storage device (FIGs. 1, 3; “[0026] … The SSD controller 110 can preferably complete the execution of the ROM code within the first buffer time T(R) after the power is supplied to the SSD controller 110. Since no [disables] power is supplied to the non-volatile memory 140, the non-volatile memory 140 is inoperable”; a portion of the storage device 10 includes the non-volatile memory 140).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time based on loading and executing firmware from a non-volatile memory during an initialization period.  Doing so with the device of Lim would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”, and Pillai et al. (US 2021/0026560 A1), hereinafter “Pillai”, as applied to claim 15 above, and further in view of Kim (US 2021/0019086 A1), hereinafter “Kim”.

	Regarding claim 18, the combination of Lim teaches the method of claim 15.

The combination of Lim does not teach latching the power management signal based on a reset signal.  

	However, Kim teaches:  
latching the valid power management signal based on a reset signal (FIG. 11; “The flip-flop circuit 450 may include a D terminal configured to receive a power supply voltage VDD [valid power management signal], a CK terminal configured to receive a command enable signal CMD_EN, and an R terminal configured to receive a reset signal RST”; when a reset signal RST is de-asserted or inactive, the flip-flop circuit 450 can latch a power supply voltage VDD [valid power management signal] received at a D terminal configured to receive the power supply voltage VDD [valid power management signal]).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Kim to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a memory system of Kim having a memory controller configured to control an operation of a memory device through an input/output pad using a flip-flop circuit to receive a power supply voltage.  Doing so with the device of Lim would provide a memory system having a memory controller that may control at least two or more memory devices in an interleaving manner so as to enhance an operating performance.  (Kim, [0065])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”, and Pillai et al. (US 2021/0026560 A1), hereinafter “Pillai”, as applied to claim 15 above, and further in view of Sato et al. (US 2010/0302893 A1), hereinafter “Sato”.

Regarding claim 20, the combination of Lim teaches the method of claim 15.

The combination of Lim does not teach latching the port enable signal based on a reset signal.

	However, Sato teaches:  
latching the port enable signal based on a reset signal (FIG. 2; “[0047] … In the NOR circuit 103, the internal-clock enable signal ICKE and the reset signal RESET are input”; “[0048] … an output of the NOR circuit 103 is supplied to a set terminal S102 of the SR latch circuit 102, and an output of the OR circuit 106 is supplied to a reset terminal R102. The internal-clock enable signal ICKE and the 12th bit IADD12 of the internal address signal IADD are input to the OR circuit 106. An output of the SR latch circuit 102 is output as the DLL activation signal DLLEN via a buffer circuit 107”; the port enable signal is considered to be a signal received by a corresponding bit of the address terminals 14 for generating a 12th bit IADD12 of the internal address signals IADD, the 12th bit IADD12 controls the power-down mode; when the reset signal RESET is inactive (e.g., logic 0), the 12th bit IADD12 input to a reset terminal R102 of the SR latch circuit 102 to control the power-down mode).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Sato to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a semiconductor memory device of Sato having an external terminal to which a selection signal is input from outside simultaneously with issuance of a power-down command.  Doing so with the device of Lim would make it possible to appropriately select a fast exit mode or a slow exit mode depending on a current system status, and accordingly it becomes possible to reduce a power consumption while maintaining a performance of an entire system.  (Sato, [0014])

Allowable Subject Matter
Claims 4, 10-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seong et al. (US 2021/0096773 A1) discloses a storage device and a method of operating the storage device. A memory device may include a memory cell array including a plurality of memory cells, a peripheral circuit configured to perform an operation on memory cells selected from among the plurality of memory cells, a voltage variation detector configured to generate voltage variation information indicating whether a voltage variation has occurred in a supply voltage during performance of the operation, a power register configured to store the voltage variation information, a status register configured to store status information indicating an operating status of the memory device, and a register output controller configured to update the status information provided from the status register based on the voltage variation information.
Gower et al. (US 2008/0040562 A1) discloses systems and methods for providing distributed autonomous power management in a memory system. Embodiments include a memory system for storing and retrieving data for a processing system. The memory system includes a memory controller for receiving and responding to memory access requests, a memory bus in communication with the memory controller, a plurality of memory devices, and a control unit external to the memory controller. The memory devices are in communication with the memory controller via the memory bus, with one or more of the memory devices being associated with a group. The control unit autonomously manages power within and for the group of memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136